Appeals by plaintiff from (1) an order of the Supreme Court, Orange County, dated June 15, 1978, which, inter alia, granted the defendant’s motion to dismiss for lack of personal jurisdiction and (2) a judgment of the same court, entered September 8, 1978, which dismissed a subsequently properly served summons and complaint, upon the granting of defendant’s motion to dismiss, without opposition. Order affirmed. No opinion. Appeal from the judgment dismissed. Said judgment was entered upon plaintiff’s default and therefore is not appealable (see CPLR 5511). Defendant is awarded one bill of $50 costs and disbursements. Hopkins, J. P., Damiani, O’Connor and Mangano, JJ., concur.